Granting appeal and reversing judgment.
Guy Webb was convicted of the offense of manufacturing intoxicating liquor and has entered a motion in this court for an appeal. The indictment charges the defendant with the offense of "unlawfully manufacturing spirituous and intoxicating liquor." The instructions to the jury authorized a conviction if they believed to the exclusion of a reasonable doubt that the defendant unlawfully manufactured spirituous,malt and intoxicating liquors. Without setting out the evidence in detail it may be said that if it indicates the manufacture of intoxicating liquors it weighs as heavily in favor of malt
liquor as it does in favor of spirituous liquor. And as the indictment did not accuse the appellant of the manufacture ofmalt liquor the court erred in submitting that issue to the jury. For this reason the case must be reversed. The other questions raised are not now passed on.
Wherefore, the appeal is granted and judgment reversed and cause remanded for proceedings consistent with this opinion.